internal_revenue_service number release date index number -------------------------------------------------- ------------------------ --------------------- ----------------------------- - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-166070-04 date june -------------------------------------------------- legend llc ------------------------------------------------------------ owner ------------------------------------------------------------- state date dear -------------- --------------------- ------------------- ----------- this letter responds to the letter dated date and related correspondence written on behalf of llc requesting a ruling under sec_301_9100-3 of the procedure and administration regulations and sec_1362 of the internal_revenue_code facts the information submitted discloses that llc was organized under the laws of state on date owner intended that llc elect to be classified as a corporation for federal tax purposes effective date however llc inadvertently failed to file form_8832 entity classification election to elect be treated as an association_taxable_as_a_corporation for federal tax purposes date however llc did not file a valid form_2553 election by a small_business_corporation owner also intended that x elect to be taxed as an s_corporation effective sec_301_7701-3 provides in part that a business_entity that is not plr-166070-04 law and analysis classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section an eligible_entity with a single owner can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a disregarded_entity sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the service_center designated on the form sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_7701-3 provides in part that an election made under under sec_301_9100-1 the commissioner may grant a reasonable sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under plr-166070-04 ' b however if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no ' a election is made for any except as specifically set forth above we express no opinion concerning the based solely on the facts submitted and the representations made we conclude taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and ' b shall not apply conclusion that llc has satisfied the requirements of sec_301_9100-3 as a result llc is granted an extension of time of sixty days from the date of this letter to file a properly executed form_8832 with the appropriate service_center effective date in addition we conclude that llc has established reasonable_cause for its failure to make a timely s_corporation_election and that llc is eligible for relief under sec_1362 therefore llc will be treated as an s_corporation from date and thereafter provided that llc's s election is not otherwise terminated under sec_1362 an original form_2553 along with a copy of this letter must be forwarded to the relevant service_center within sixty days from the date of this letter a copy of this letter should be attached to each election copies are enclosed for that purpose federal tax consequences of the above described facts under any other provision of the code specifically no opinion is expressed on whether llc is otherwise eligible to be treated as an s_corporation provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 pursuant to a power_of_attorney on file with this office a copy of this letter is plr-166070-04 being forwarded to the taxpayer’s authorized representative s heather c maloy sincerely heather maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
